COURT OF APPEALS OF VIRGINIA


Present: Judges McClanahan, Haley and Senior Judge Willis


MACK’S CONSTRUCTION COMPANY, INC. AND
 CINCINNATI CASUALTY COMPANY
                                                                MEMORANDUM OPINION *
v.     Record No. 0160-09-2                                         PER CURIAM
                                                                    JULY 7, 2009
JOHN ROBERT WILBURN, JR.


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Christopher M. Kite; Lucas & Kite, PLC, on brief), for appellants.

                 (B. Mayes Marks, Jr.; Marks and Associates, P.C., on brief), for
                 appellee.


       Mack’s Construction Company, Inc. and its insurer (hereinafter referred to as

“employer”) appeal a decision of the Workers’ Compensation Commission finding that John

Robert Wilburn, Jr. proved: (1) a change in condition; and (2) the condition was causally related

to his January 29, 2008 injury. We have reviewed the record and the commission’s opinion and

find that this appeal is without merit. Accordingly, we affirm for the reasons stated by the

commission in its final opinion. See Wilburn v. Mack’s Construction Co., Inc., VWC File

No. 237-53-35 (Dec. 19, 2008). We dispense with oral argument and summarily affirm because

the facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.